DISMISS; and Opinion Filed January 30, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00620-CV

                                 OSCAR TURNER, Appellant
                                           V.
                               ALLY FINANCIAL INC., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-15114

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s record and

appellant’s brief to be filed by November 5, 2018. By postcard dated November 7, 2018, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE



180620F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 OSCAR TURNER, Appellant                           On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00620-CV         V.                     Trial Court Cause No. DC-17-15114.
                                                   Opinion delivered by Chief Justice Burns.
 ALLY FINANCIAL INC., Appellee                     Justices Whitehill and Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 30th day of January, 2019.




                                             –3–